Citation Nr: 1825999	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded the matter in August 2016 for further development.  In an April 2017 rating decision, the RO granted the Veteran's claims for entitlement to service connection for lumbar spine and bilateral knee disabilities.  Thus, those claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDING OF FACT

The evidence demonstrates that the Veteran's right ankle injury clearly and unmistakably preexisted his period of active duty service, and was not aggravated by such service.


CONCLUSION OF LAW

The criteria for entitlement service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in November 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with VA examinations May 2014, and additional medical opinions were requested in 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that all requested development from the August 2016 remand has been substantially completed, and the issue is ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A veteran is considered to have been in sound condition at entry examination, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  A history of conditions existing prior to service recorded at the time of the entrance examination, on its own, does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment, but must be considered together with all other material evidence.  38 C.F.R. § 3.304 (b)(1).

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  Where the preservice disability underwent an increase in severity during service, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service, or that any increase in severity was due to the natural progress of the disease.  See 38 C.F.R. § 3.306(a); Wagner, 370 F.3d at 1096.

VA recognized that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary; this includes notation in service of conditions such as scars and healed fractures.  38 C.F.R. § 3.303(c).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Ankle Disability

The Veteran contends that a preexisting right ankle condition was aggravated by service.  Specifically, the Veteran asserts that his preexisting right ankle condition was aggravated in service after he injured his left ankle and had to use crutches, putting extra weight on his right ankle.  The Board finds that the evidence is against granting the claim for entitlement to service connection for a right ankle disability.

The evidence of record clearly and unmistakably indicates that the Veteran's right ankle disorder preexisted his service and did not undergo any permanent worsening during his service, and a grant of service connection under the presumption of aggravation of the preexisting disorder cannot be awarded to the Veteran in this case.  

The Veteran's July 1998 Report of Medical History completed at entrance into service stated that he fractured his right ankle in 1996, prior to entering service.  The fracture healed without surgical intervention.  His July 1998 enlistment examination found his feet and lower extremities to be normal, and no right ankle disorder diagnosis was found.

According to a June 1999 service treatment record, the Veteran stepped in a hole and sprained his left ankle.  July 1999 bilateral ankle X-rays show a well-healed right tibia fracture.  During July 1999 follow-up examinations, the Veteran indicated that the crutches were making his right ankle hurt.  However, the examiners did not find any redness, swelling, tenderness, or other objective evidence of complaints related to the right ankle.

At his separation examination, the Veteran's lay statements regarding his health were silent as to complaints, diagnosis, treatment, injury, re-injury, or other events related to a right ankle condition.  Interim service medical records were also negative for complaints, diagnosis, treatment, injury, re-injury, or other events related to any right ankle condition.  The Veteran was able to meet all physical training requirements and fulfill all his service duties without medical care for a right ankle condition.

A May 2014 VA medical examination recognized that the Veteran had mild degenerative spurring of the right ankle.  However, the examiner determined that the condition did not meet the criteria for osteoarthritis.  Further, the examiner noted that there were no service medical records related to any aggravation of the right ankle fracture and that the Veteran did not submit any evidence showing medical care for any right ankle condition since service.  The examiner found that the condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by any in-service event, injury, or illness.  She wrote that X-rays of the bilateral ankle taken in service were normal, and there was no other medical care for the right ankle during service, nor was there any care since separation from service in 2003 until 2014.  She wrote that there were no objective findings to support the contention that the pre-existing right ankle condition was aggravated beyond its natural progression in service.

An addendum medical opinion was obtained in January 2017 from the examiner who performed the May 2014 VA examination.  She again wrote that there was clear and unmistakable evidence that a right ankle disorder existed prior to service and that there was no evidence of any aggravation, because the Veteran was never seen during or after service for a right ankle condition and July 1999 X-rays of the ankles were normal.

An independent medical opinion was also obtained in April 2017.  The examiner stated that the July 1998 enlistment Report of Medical History clearly and unmistakably indicated that the Veteran had a preexisting right ankle fracture.  The examiner noted that the Veteran had complained of pain in the right ankle after he twisted his left ankle in service and had to wear crutches.  However, the examiner opined that because there were no additional medical records showing on-going complaints or treatment for a right ankle condition during or since service, any injury to the right ankle in service was an acute, transient, traumatic response to the use of crutches.  She found that it was less likely than not that any current right ankle disability was directly related to service or that any disability was permanently increased in severity beyond the natural progress of the disorder.

Thus, the evidence shows that the Veteran's right ankle disability clearly and unmistakably preexisted his military service.  This was not only reported by the Veteran at his entrance to service, but it was verified by a July 1999 X-ray which showed a well-healed right tibia fracture, and both VA examiners have confirmed that the Veteran's right ankle injury clearly and unmistakable preexisted his service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.303(c).  The May 2014 VA examiner found that the Veteran's right ankle injury clearly and unmistakable preexisted service and was not aggravated beyond its natural progression by any event or injury in service.  The April 2017 examiner came to the same findings.  The Board notes that while the April 2017 examiner did not as clearly elucidate the standard required for establishing service connection for a disability aggravated by service under 38 C.F.R. § 3.306, it is clear to the Board that the medical opinion, read in its entirety, states that the Veteran's right ankle disability both clearly and unmistakably preexisted his service and clearly and unmistakably did not undergo aggravation during service.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Kittrell v. Shinseki, 2010 U.S. App. Vet. Claims LEXIS 2045 (A physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought).  Accordingly, the criteria for service connection for a right ankle disability are not met on a presumptive basis due to in-service aggravation of a preexisting disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Wagner, 370 F.3d 1089.

The Board notes that the Veteran also is not entitled to service connection for a right ankle disability on a direct service connection basis.  38 C.F.R. §§ 3.303(a)(b), 3.304.  While the Board has already established that the Veteran's right ankle disorder preexisted his service, there is also no evidence that he incurred any separate right ankle injury during his service.  The service treatment records only show temporary pain in the right ankle that resolved after the Veteran stopped using crutches for his left ankle strain, and the April 2017 examiner stated that this was an acute, transient pain that was less likely than not related to any claimed ankle condition.  The Veteran also has not identified or submitted any evidence showing that he incurred any new right ankle injury that was superimposed over his preexisting right ankle injury.  Accordingly, there is no basis for service connection for a right ankle disability on a direct basis.

Although the Veteran is competent to describe subjective symptoms of pain, ascertaining whether he has a disability due to aggravation of a preexisting right ankle condition during active service requires special medical training that the Veteran does not have.  While the Veteran is competent to describe subjective symptoms of right ankle pain and functional limitations, he does not have the medical expertise to ascertain whether those symptoms are due to a right ankle disability etiologically related to service or due to a permanent worsening of a preexisting disability beyond the natural progress of the disability during service.  It is a determination that is complex and medical in nature and not capable of lay observation alone.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, any lay opinion found in the record regarding the Veteran's service causing an additional disability due to aggravation of the pre-existing right ankle fracture is not competent evidence and is not assigned any probative value.  Routen v. Brown, 10 Vet. App. 183 (1997), Bostain v. West, 11 Vet. App. 124 (1998).

The May 2014 and April 2017 VA examiners' opinions are the most complete opinions of record addressing the etiology of the Veteran's right ankle condition, and are specific to the key questions at issue requiring medical expertise for resolution.  Their opinions are consistent with the Veteran's service and post-service treatment records.  Thus, while the Veteran contends that he has had right ankle pain since service, the more probative medical evidence indicates that any pain the Veteran experiences is not due to any in-service aggravation beyond the natural progression of a preexisting right ankle condition.  There are no medical opinions of record contrary to the May 2014 and April 2017 VA opinions.  The Veteran has had ample opportunity to submit medical evidence contrary to the reasoned conclusions of the May 2014 and April 2017 VA examinations reports, but has not done so.

Accordingly, the evidence shows that the Veteran's right ankle disability clearly and unmistakable preexisted his service and was not aggravated by that service; Veteran's claim of entitlement to service connection for a right ankle disability is therefore not warranted, and the claim must be denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C. §§ 1111, 1153, 5107; 38 C.F.R. § 3.102, 3.304.


ORDER

Entitlement to service connection for a right ankle disability is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


